Citation Nr: 0406192	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-01 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals, fracture of the sacrum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In that determination, the RO 
denied a compensable rating for residuals, fracture of the 
sacrum.  The veteran disagreed, and this appeal ensued.  

The veteran testified at a Travel Board hearing in 
March 2003, before the undersigned, who has been designated 
by the Chairman of the Board of Veterans' Appeals as an 
Acting Veterans Law Judge to conduct the hearing on appeal, 
and to make the final determination of the claim.  A copy of 
the hearing transcript is of record.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2003).

This claim is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran and his representative contend that residuals of 
the sacrum fracture are more severe than the current 
evaluation reflects.  He claims he has difficulty walking, 
standing, sitting, or stooping, and states that the residuals 
are a continuous problem that worsen as the day goes on.  

The veteran testified at the March 2003 hearing that he was 
treated by his private orthopedist, Luke Schlickey, MD, until 
his retirement in June 2002.  Dr. Schlickey last saw him in 
May or June 2002.  Those records do not appear to be in the 
claims folder.  VA is obligated to assist the veteran in 
obtaining evidence necessary to substantiate the claim from 
sources it has knowledge of.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The RO should attempt to 
locate those records and associate them with the claims 
folder.  

Accordingly, this matter is REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA),  Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  After obtaining an appropriate 
release of information from the veteran, 
contact Dr. Schlickey, or the repository 
of his records, and request the veteran's 
treatment records from June 2000 to 
June 2002 related to treatment of the 
service-connected residuals of a sacrum 
fracture.  Associate all documents 
obtained with the claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record and 
adjudicate the claim de novo.  If the 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and give him the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



